Exhibit 10.18
Form of Second Loan Modification Agreement
 
 
SECOND LOAN MODIFICATION AGREEMENT
 
This Second Loan Modification Agreement (the "Agreement"), dated as of March 8,
2012 and, provided the conditions precedent set forth in Section 4 hereof are
satisfied, effective as of April 28, 2012, is entered into by and among
AEROCENTURY CORP., a Delaware corporation (the "Borrower"), UNION BANK, N.A.,
together with CALIFORNIA BANK AND TRUST, UMPQUA BANK and U.S. BANK NATIONAL
ASSOCIATION (collectively, the "Lenders" and individually, a "Lender") and UNION
BANK, N.A., as Agent ("Agent") with reference to the following facts.
 
RECITALS
 
A.           Pursuant to the terms of that certain Loan and Security Agreement
dated as of April 28, 2010 by and between Borrower, Agent, as Agent and a
Lender, California Bank and Trust and U.S. Bank National Association, as amended
pursuant to that certain Loan Modification Agreement dated as of May 13, 2011 by
and between Borrower, Lenders and Agent  (as amended, the "Loan Agreement"),
Lenders made available to Borrower a revolving credit facility in the aggregate
principal amount not to exceed Ninety Million Dollars ($90,000,000.00) (the
"Loan"), subject to Sections 2.8 and 2.17 of the Loan Agreement.  Except as
otherwise specifically provided herein, all capitalized terms used and not
defined herein shall have the meanings set forth in the Loan Agreement.
 
B.           The Loan is evidenced by that certain (i) Revolving Note dated
April 28, 2010, made by Borrower and payable to the order of Agent in the
maximum principal amount of $35,000,000.00; (ii) Revolving Note dated April 28,
2010, made by Borrower and payable to the order of California Bank and Trust in
the maximum principal amount of $20,000,000.00; (iii) Revolving Note dated April
28, 2010, made by Borrower and payable to the order of U.S. Bank National
Association in the maximum principal amount of $20,000,000.00; and (iv)
Revolving Note dated June 4, 2010, made by Borrower and payable to the order of
Umpqua Bank in the maximum principal amount of $15,000,000.00 (collectively, the
"Notes").
 
C.           The Notes are secured by the Collateral pursuant, among other
things, to (i) Mortgages filed with the FAA, filed in the International Registry
and recorded or filed according to local law practices and (ii) that certain
Beneficial Interest Pledge and Security Agreement dated as of April 28, 2010 by
and among Borrower, Agent and Wells Fargo Bank Northwest, National Association,
as owner trustee (the "Pledge Agreement").
 
D.           The Notes are guaranteed by, among other things, that certain Owner
Trustee Guaranty dated as of April 28, 2010 (the "Guaranty") by and between
Wells Fargo Bank Northwest, National Association, not in its individual
capacity, except as expressly provided therein, but solely as trustee under that
certain Trust Agreement "Icon/Wideroe 1999-1 Business Trust" dated as of October
26, 1999 between Icon Cash Flow Partners L.P., Series D, as beneficiary, and
First Security Bank, National Association, as owner trustee, as modified by that
certain Assignment and Assumption and Trust Amendment Agreement dated September
8, 2000 among Icon Cash Flow Partners L.P., Series D, as assignor, AeroCentury
Investments II LLC, as assignee ("AeroCentury Investments"), and First Security
Bank, National Association, as owner trustee, as modified by that certain Trust
Amendment dated as of September 26, 2001 between AeroCentury Investments and
Owner Trustee, successor in interest to First Security Bank, National
Association, as modified by that certain Second Assignment and Assumption and
Trust Amendment Agreement dated as of April 18, 2006 between AeroCentury
Investments, as assignor, Borrower, as parent, AeroCentury Investments IV LLC,
as assignee ("AeroCentury IV"), and Owner Trustee, as modified by that certain
Assignment and Assumption and Trust Amendment Agreement dated as of March 25,
2009 among AeroCentury IV, as assignor, Owner Participant, as assignee, and
Guarantor (as amended from time to time, the "Trust Agreement"), for the benefit
of Agent.
 
E.           The Guaranty is secured by that certain Owner Trustee Mortgage and
Security Agreement dated as of April 28, 2010, by Wells Fargo Bank Northwest,
National Association, not in its individual capacity but solely as Owner Trustee
in favor of Agent (the "Owner Trustee Mortgage").
 
F.           The Loan Agreement, the Notes, the Mortgages, the Pledge Agreement,
the Guaranty and the Owner Trustee Mortgage, together with any other documents
executed by or among the parties in connection with the Loan, and any and all
amendments and modifications thereto, and together with all financing statements
and other documents or instruments filed or recorded in connection with the
Collateral and/or the Loan are referred to collectively as the "Loan
Documents".  This Agreement is a Loan Document.


G.           As of the date hereof, the outstanding principal balance, exclusive
of accrued interest and other expenses, under the Notes is $72,600,000.00.
 
H.           Borrower has requested an extension to the Loan and several
modifications to the Loan Agreement with respect to certain covenants.  The
parties are willing to modify the terms of the Loan Documents as more
particularly described below and subject to all terms and conditions set forth
herein.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto agree and covenant as follows:
 
 
 

--------------------------------------------------------------------------------

 
AGREEMENT
 
1. Recitals.  The recitals set forth above are true, accurate and correct.
 
2. Reaffirmation of the Loan.  Borrower reaffirms all of its obligations under
all of the Notes and all other Loan Documents, in each case either as originally
executed or as the same may from time to time be supplemented, modified,
amended, restated, extended or supplanted.  Borrower acknowledges that it has no
claims, offsets or defenses with respect to the payment of sums due under the
Notes or any other Loan Document.
 
3. Modification of Loan Agreement.  The Loan Agreement is hereby modified as
follows:
 
    3.1 Definition of New Lender.  The definition of "New Lender" in Section 1.1
of the Loan Agreement is hereby deleted in its entirety.
 
    3.2 Definition of Borrowing Base Availability.  The definition of "Borrowing
Base Availability" in Section 1.1 of the Loan Agreement is hereby amended in its
entirety to read as follows:
 
"'Borrowing Base Availability' means, at any time, an amount equal to (i) the
Borrowing Base shown on the Borrowing Base Certificate most recently delivered
by Borrower to Agent and on other information available to Agent less the sum of
(A) the amount then outstanding under the Revolving Loan plus (B) the lesser of
(i) $5,000,000.00 or (ii) the amount reflected on the Company's balance sheet as
"Maintenance Reserves and Accrued Costs" as of the date of measurement."
 
    3.3 Definition of Eligible Lease.  Section 1.1 of the Loan Agreement is
hereby amended by deleting subparagraph (e) from the definition of "Eligible
Lease" and replacing it with the following:
 
"'(e)  the lease payments are not more than sixty (60) days past due with
respect to any payment required thereby;"
 
    3.4 Definition of “Equipment”  Section 1.1 of the Loan Agreement is hereby
amended to read in its entirety as follows:
 
"Equipment" means new and used regional Airframes and attached Engines and new
and used Engines each of which is either subject to an existing lease or is
intended to be leased or re-leased within four months immediately following the
date in question.   The Airframe or the Engine, as applicable, shall have been
manufactured within twenty eight (28) years immediately preceding the date in
question, shall be in good working order immediately or within a reasonable
period of time, as determined by Agent, and shall be usable for commercial
flight purposes immediately or within a reasonable period of time, as determined
by Agent; provided, any deHavilland Dash-6 aircraft may be included in the
definition of "Equipment", notwithstanding having been manufactured over 28
years preceding the date in question so long as such aircraft is subject to an
Eligible Lease at all times.
 
    3.6 Definition of Maturity Date.  The definition of "Maturity Date" in
Section 1.1 of the Loan Agreement is hereby amended in its entirety to read as
follows:
 
"'Maturity Date' means the earliest of (a) April 29, 2013 or (b) the date of
prepayment in full by Borrower of the Obligations in accordance with the
provisions of Section 2.8."
 
    3.7 Definition of Maximum Amount.  The definition of "Maximum Amount" in
Section 1.1 of the Loan Agreement is hereby amended in its entirety to read as
follows:
 
"'Maximum Amount' means $90,000,000, or such other decreased amount as provided
for under Sections 2.8 of this Agreement."
 
    3.8 Definition of Revolving Commitment.  The definition of "Revolving
Commitment" in Section 1.1 of the Loan Agreement is deleted in its entirety to
read as follows:
 
"'Revolving Commitment' means, subject to Sections 2.8, Ninety-Million and
00/100 Dollars ($90,000,000.00).  The respective Pro Rata Shares of the Lenders
with respect to the Revolving Commitment are set forth in Schedule 2.1."
 
    3.9 Definition of Unrestricted Subsidiaries.  The following definition is
added to Section 1.1 of the Loan Agreement:
 
"'Unrestricted Subsidiaries" means Subsidiaries that are (i) special purpose or
bankruptcy remote and (ii) have debt on their respective balance sheets which,
when consolidated with Borrower, is deemed to be Non-Recourse Debt to Borrower."
 
    3.10 Optional Increase to the Revolving Commitment.  Section 2.17 of the
Loan Agreement is hereby deleted in its entirety and replaced with the phrase
"Intentionally deleted."
 
    3.11 Financial Statements.  Section 5.6 of the Loan Agreement is hereby
amended by deleting the phrase "December 31, 2009" and replacing it with the
phrase "December 31, 2011".
 
    3.12 Financial Covenants.  Section 6.15 of the Loan Agreement is hereby
amended by deleting the first sentence and replacing it with the following:
 
"6.15           Financial Covenants.  Maintain the following financial covenants
on a consolidated basis, each of which shall be calculated in accordable with
GAAP consistently applied as of the end of each Fiscal Quarter, as applicable,
from the Fiscal Quarter ending March 31, 2012, and thereafter, on a cumulative
basis until March 31, 2013, at which time it will be calculated on a trailing
four quarter basis:"
 
    3.13 Maximum Leverage Ratio.  Section 6.15.1 of the Loan Agreement is hereby
amended in its entirety to read as follows:
 
"6.15.1  Maximum Leverage Ratio.  A ratio of Total Recourse Debt to Tangible Net
Worth of not more than 2.50 : 1.00 ("Maximum Leverage Ratio").   For purposes of
this Section 6.15.1 "Tangible Net Worth" shall mean the sum of (i) capital stock
plus (ii) paid-in capital; plus (iii) retained earnings; minus (iv) the net
worth of any Unrestricted Subsidiaries; and minus (v) the book value of any
intangibles as classified under GAAP."
 
    3.14 Interest Coverage Ratio.  Section 6.15.2 of the Loan Agreement is
hereby amended by deleting the first sentence and replacing it with the
following:
 
"6.15.2  Interest Coverage Ratio.  An Interest Coverage Ratio of at least 2.50
to 1.00."
 
    3.15 Debt Service Coverage Ratio.  Section 6.15.3 of the Loan Agreement is
hereby amended by deleting the first sentence and replacing it with the
following:
 
"6.15.3  Debt Service Coverage Ratio.  From the date of the Second Modification
Agreement by and between Borrower, Agent and Lenders through the quarter ending
September 30, 2012, a Debt Service Coverage Ratio of at least 1.05 : 1.00 and
thereafter a Debt Service Coverage Ratio of at least 1.10 : 1.00."
 
 
 

--------------------------------------------------------------------------------

 
    3.16 Minimum Tangible Net Worth Covenant.  Section 6.15.4 of the Loan
Agreement is hereby amended by deleting the phrase "March 31, 2010" and
replacing it with the phrase "December 31, 2011".
 
    3.17 No Net Loss.  Section 6.15.5 of the Loan Agreement is hereby amended by
deleting the phrase "March 31, 2010" and replacing it with the phrase "March 31,
2012.
 
    3.18 Quarterly Reports.  Section 8.1.1 of the Loan Agreement is hereby
amended in its entirety to read as follows:
 
"8.1.1  within sixty (60) days following the end of each of the first three
Fiscal Quarters, (unless an extension is approved by the SEC), SEC Form 10-Q of
Borrower for such Fiscal Quarter, along with delivery of a hard or .pdf copy to
Agent of such Form 10-Q; provided that if such Form 10-Q is not filed with the
SEC within such sixty (60) day time period, then the Borrower shall instead
deliver to Agent internally prepared financial statements of Borrower and its
Subsidiaries (including consolidating and combined and consolidated balance
sheets and consolidating and combined and consolidated statements of income,
retained earnings and cash flow) on or before the end of the sixty (60) day
period;"
 
    3.19 Quarterly Compliance Certificate.  Section 8.1.2 of the Loan Agreement
is hereby amended by deleting the phrase "forty-five (45) days" and replacing it
with the phrase "sixty (60) days".
 
    3.20 Annual Reports.  Section 8.1.3 of the Loan Agreement is hereby amended
in its entirety to read as follows:
 
"8.1.3    within ninety (90) days following the end of each Fiscal Year, (a) the
Financial Statements of Borrower for such Fiscal Year certified by an Authorized
Signatory, including consolidating and combined and consolidated audited balance
sheets and consolidating and combined and consolidated audited statements of
income, retained earnings and cash flow, (b) an unqualified report and opinion
by an independent certified public accounting firm acceptable to Agent with
respect to such Financial Statements, (c) any management letters of such public
accounting firm addressed to Borrower, and (d) a Compliance Certificate;
provided that the timely EDGAR SEC filing of a Form 10-K, along with delivery of
a hard or .pdf copy to Agent of such Form 10-K, shall satisfy the requirements
of subsections 8.1.3(a) and (b);"
 
    3.21 Form of Compliance Certificate.  Exhibit D of the Loan Agreement is
hereby amended in its entirety and replaced with a new form of such Exhibit D
attached as Attachment A to this Agreement.
 
4. Conditions Precedent.  Before this Agreement becomes effective and any party
becomes obligated under it, all of the following conditions shall have been
satisfied in a manner acceptable to Agent in its sole judgment:
 
    4.1 Agent shall have received all of the following, each of which shall be
originals unless otherwise specified, each duly executed by an authorized
signatory of each party thereto and each in form and substance satisfactory to
Agent and its legal counsel (unless otherwise specified or, in the case of the
date of any of the following, unless Agent otherwise agrees or directs):
 
       4.1.1 this Agreement.
 
       4.1.2 the Consent and Reaffirmation of Guaranty executed by Wells Fargo
Bank Northwest, National Association, in its capacity as owner trustee.
 
       4.1.3 the Consent and Reaffirmation of Subordination Agreement executed
by JetFleet Management Corp.
 
       4.1.4 originals of favorable written opinions, dated as of the date
hereof, of independent and internal counsel to the Borrower addressed to Agent
and Lenders (and their respective participants and assigns).
 
    4.2 Agent shall have received an updated Good Standing Certificate for
Borrower from the Delaware Secretary of State.
 
    4.3 Agent shall have received such documentation as Agent may reasonably
require to establish the due organization, valid existence and good standing of
any guarantor or other party to any of the Loan Documents, its qualification to
engage in business in each material jurisdiction in which they are engaged in
business or required to be so qualified, its authority to execute, deliver and
perform the Loan Documents to which it is a party, the identity, authority and
capacity of each authorized signatory thereof authorized to act on its behalf,
including certified copies of articles of organization and amendments thereto,
bylaws and operating agreements and amendments thereto, certificates of good
standing and/or qualification to engage in business, tax clearance certificates,
certificates of corporate resolutions, incumbency certificates, Certificates of
Responsible Officials, and the like.
 
    4.4 Agent shall have received any other any other agreements, resolutions,
documents, opinion letters, entity documents, UCC and litigation searches, and
information relating to the Loan (including evidence of Borrower's authority to
enter into this Agreement) that Agent may reasonably require or request in
connection with this Agreement or in accordance with the other Loan Documents,
including but not limited to documents reaffirming Agent's security interest in
the Collateral as required according to local law practices.
 
    4.5 All of the representations and warranties of Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of this Agreement.
 
5. Payment of Expenses.  Borrower shall pay the reasonable fees and expenses of
Agent's outside counsel, as well as any other reasonable documented costs and
expenses incurred or payable by the Agent in connection with due diligence,
syndication, and the preparation, execution and delivery of this Agreement and
the other documentation contemplated hereby.  In addition, as a condition to the
effectiveness of this Agreement, Borrower shall have paid any negotiated loan
fees associated with this Agreement to each Lender.
 
6. Borrower's Representations and Warranties.  Borrower represents and warrants
to Lenders as follows:
 
    6.1 Loan Documents.  Except as otherwise disclosed to Agent in writing prior
to the date of this Agreement, all representations and warranties made and given
by Borrower in the Loan Documents are true, accurate and correct as of the date
hereof except with respect to the amended schedules attached hereto.
 
    6.2 No Default.  There exists no Event of Default or event which, with the
passage of time or the giving of notice or both, would constitute a Event of
Default.
 
    6.3 Borrowing Entity.  Borrower is a corporation, duly organized and
existing and in good standing under the laws of the State of Delaware, and is
qualified or licensed to do business in all jurisdictions (including California)
in which such qualification or licensing is required or in which the failure to
so qualify or to be so licensed could result in an Event of Default.  There have
been no changes in the organization, composition, ownership structure or
formation documents of Borrower since the inception of the Loan except for those
previously disclosed in writing to Agent.
 
    6.4 Existing Liens.  As of the date hereof, except as disclosed in writing
to Agent, no Liens exist on any of Borrower's assets and/or property of any
kind.
 
7. No Impairment; No Novation.  Except as specifically hereby amended, the Loan
Documents shall each remain unaffected by this Agreement and all Loan Documents
shall remain in full force and effect.  The execution and delivery of this
Agreement shall not constitute a novation of any Loan Document.
 
8. Integration.  The Loan Documents, including this Agreement:  (a) integrate
all the terms and conditions mentioned in or incidental to the Loan Documents;
(b) supersede all oral negotiations and prior and other writings with respect to
their subject matter; and (c) are intended by the parties as the final
expression of the agreement with respect to the terms and conditions set forth
in those documents and as the complete and exclusive statement of the terms
agreed to by the parties.  If there is any conflict between the terms,
conditions and provisions of this Agreement and those of any other agreement or
instrument, including any of the other Loan Documents, the terms, conditions and
provisions of this Agreement shall prevail.
 
9. Miscellaneous.  This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all signatures
were upon the same instrument.  Delivery of an executed counterpart of the
signature page to this Agreement by telefacsimile shall be effective as delivery
of a manually executed counterpart of this Agreement, and any party delivering
such an executed counterpart of the signature page to this Agreement by
telefacsimile to any other party shall thereafter also promptly deliver a
manually executed counterpart of this Agreement to such other party; provided;
however, that the failure to deliver such manually executed counterpart shall
not affect the validity, enforceability, or binding effect of this
Agreement.  If any court of competent jurisdiction in the state of California
determines any provision of this Agreement or any of the other Loan Documents to
be invalid, illegal or unenforceable, that portion shall be deemed severed from
the rest, which shall remain in full force and effect as though the invalid,
illegal or unenforceable portion had never been a part of the Loan
Documents.  This Agreement shall be governed by the laws of the State of
California, without regard to the choice of law rules of that State.  As used in
this Agreement, the word "include(s)" means "includes(s), without limitation,"
and the word "including" means "including, but not limited to."  In the event of
a dispute between any of the parties hereto over the meaning of this Agreement,
all parties shall be deemed to have been the drafter hereof, and any applicable
law that states that contracts are construed against the drafter shall not
apply.
 
[Remainder of Page Intentionally Left Blank.  Signature Page Follows.]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have agreed to the foregoing as of the date
first set forth above.
 
BORROWER
 
 
AEROCENTURY CORP.,
a Delaware corporation
 
By:            
Name:                                                                                    
Title:            
 
 
 
 





AGENT AND LENDER
 
UNION BANK, N.A.
 
 
 
By:            
Name:                                                                                    
Title:            
 
 
 




LENDER
 
CALIFORNIA BANK AND TRUST
 
 
 
By:            
Name:                                                                                    
Title:            
 
 
 
 




LENDER
 
UMPQUA BANK
 
 
 
By:            
Name:                                                                                    
Title:            
 
 
 
 


LENDER
 
U.S. BANK NATIONAL ASSOCIATION
 
 
By:            
Name:                                                                                    
Title:            
 
 
 
 

 

--------------------------------------------------------------------------------

 


Attachment A to Second Loan Modification
 
FORM OF EXHIBIT D TO LOAN AGREEMENT
 
COMPLIANCE CERTIFICATE
 


 


 
To:           UNION BANK, N.A., AGENT
 
This Compliance Certificate (this "Certificate") is executed and delivered by
AeroCentury Corp., a Delaware corporation ("Borrower"), to Union Bank, N.A.
("Agent") pursuant to that certain Loan and Security Agreement dated as of April
28, 2010, among Union Bank, N.A., together with any other Lender thereunder from
time to time (collectively, the "Lenders") and Union Bank, N.A., as Agent (as
amended, extended, renewed, supplemented or otherwise modified from time to
time, the "Loan Agreement").  Any terms used herein and not defined herein shall
have the meanings set forth for such terms in the Loan Agreement.
 
This Certificate is delivered in accordance with Section 8.1 of the Loan
Agreement by an Authorized Signatory of Borrower.  This Certificate is delivered
with respect to the Fiscal [Quarter/Year] ended _________________, 20__
("Determination Date").  Computations and other information indicating
compliance with respect to the covenants contained in Sections 6.15.1, 6.15.2,
6.15.3, 6.15.4, and 6.15.5 of the Loan Agreement are set forth below:
 


 
1.  Section 6.15.1:  Maximum Leverage Ratio
     
A ratio of Total Recourse Debt to Net Worth of not more than 2.50:1.0 ("Maximum
Leverage Ratio") as of Determination Date
             
Total Recourse Debt shall mean all short-term and long-term senior debt
obligations, as determined in accordance with GAAP, consistently applied, of
Borrower and its Subsidiaries, with recourse to the Borrower and/or its
Subsidiaries, as applicable, including any outstanding letters of credit and
including unsecured Subordinated Debt.
 
 $
         
Tangible Net Worth means the following with respect to Borrower and its
Subsidiaries:
     
(a) the sum of:
     
capital stock
     
paid-in capital
     
retained earnings
     
plus non-refundable maintenance reserves recorded as expense, net of taxes
     
Less non-refundable maintenance reserves recorded as income, net of taxes
     
Less:
     
(b) the sum of :
     
net worth of any Unrestricted Subsidiaries
     
book value of any intangibles
             
Tangible Net Worth
 
 $
         
Ratio of Total Recourse Debt to Tangible Net Worth
                 



2.  Section 6.15.2:  Interest Coverage Ratio
     
As of the Determination Date an Interest Coverage Ratio of at least 2.50 to 1.00
means the sum of the following:
             
EBITDA:
     
Net income
 
 $
         
Interest Expense:
     
Interest expense
     
Plus the loss or minus the gain from the fair value of derivatives charges
whether or not included in other comprehensive income or net income
     
Less amortization of loan modification and waiver fees
             
Total Interest Expense
             
Taxes
             
Depreciation
             
Amortization
             
Plus non-refundable maintenance reserves recorded as expense, net of taxes
             
Minus non-refundable maintenance reserves recorded as income, net of taxes
             
EBITDA
 
$ 
         
Total Interest Expense (as calculated above)
 
$ 
         
Ratio of EBITDA to Interest Expense
           





3.  Section 6.15.3:  Debt Service Coverage
     
A Debt Service Coverage Ratio of at least 1.05 to 1.00 for each Fiscal Quarter
ending through September 30, 2012 and thereafter a Debt Service Coverage Ratio
of at least 1.10 to 1.00
             
EBITDA  (as calculated for Section 6.15.2 above)
$ 
   
Less taxes paid in cash
     
Plus Maintenance Expense
             
EBITDA as adjusted
 
$ 
         
Total Debt Service (the sum of ):
             
Phantom amortization (ten percent (10%) of all principal Indebtedness of
Borrower and its Subsidiaries for borrowed money at the end of such period
(other than Indebtedness owed by any Subsidiary to Borrower or any Subsidiary of
Borrower or by Borrower to any Subsidiary of Borrower)
 $
           
Interest Expense (as calculated for Section 6.15.2)
             
Maintenance Expense
             
Total Debt Service
 
$
         
Ratio of EBITDA as adjusted to Total Debt Service
           



4.  Section 6.15.4:  Minimum Tangible Net Worth
             
Tangible Net Worth as calculated in Section 6.15.1
 
$ 
         
Minimum Tangible Net Worth (the sum of):
     
(i)   85% of Tangible Net Worth at December 31, 2011
 
$ 
 
(ii)  50% of Net Income reported in each successive Fiscal Quarter with no
deduction for any losses:
     
Net income
$ 
           
Plus non-refundable maintenance reserves recorded as expense, net of taxes
             
Less non-refundable maintenance reserves recorded as income, net of taxes
             
Plus the loss or minus the gain from the fair value of derivatives charges
whether or not included in other comprehensive income or net income, net of
taxes
             
(iii) 100% of net proceeds from any additional equity offering in excess of
$5,000,000
     
(iv)  50% of any incremental additive equity associated with any Acquisition
             
Total Minimum Tangible Net Worth
 
$ 
         
Excess (deficient) Tangible Net Worth Compared to Total Minimum Tangible Net
Worth
 
$ 
       




5.  Section 6.15.5:  No Net Loss
     
Borrower will not suffer a net loss as of any Fiscal Quarter, commencing with
the Fiscal Quarter ending March 31, 2012
             
Net income for the last four consecutive quarters
 
$ 
         
Plus non-refundable maintenance reserves recorded as expense, net of taxes
             
Less non-refundable maintenance reserves recorded as income, net of taxes
             
Plus the loss or minus the gain from the fair value of derivatives charges
whether or not included in other comprehensive income or net income, net of
taxes
             
Net income, as adjusted
 
$ 
       



 
6.           A review of the activities of Borrower during the fiscal period
covered by this Certificate has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period
Borrower performed and observed all of its Obligations.  To the best knowledge
of the undersigned, during the fiscal period covered by this Certificate, all
covenants and conditions have been so performed and observed and no Default or
Event of Default has occurred and is continuing, with the exceptions set forth
below in response to which Borrower has taken or proposes to take the following
actions (if none, so state).
 
7.           The undersigned a Senior Officer of Borrower certifies that the
calculations made and the information contained herein are derived from the
books and records of Borrower, as applicable, and that each and every matter
contained herein correctly reflects those books and records.
 
8.           To the best knowledge of the undersigned no event or circumstance
has occurred that constitutes a Material Adverse Effect since the date the most
recent Compliance Certificate was executed and delivered, with the exceptions
set forth below (if none, so state).
 




Dated: ____________________
 
 
Printed Name and Title of Senior Officer of AeroCentury Corp.



 